P
                                                                       686


‘;
        OFFICE   OF THE ATTORNEY      GENERAL    OF TEXAS
I
                             AUSTIN




! mxwrablo H. V. pitmsn
; county bdltor
  tryette county
  I* Orrngs, Paxas




                                                Pub110 end devote a
                                                 or the& tinu to
                                                ties rhlle on duty

                                                oun use and baneSit?




            %eoondt- In 8 oourityuherr oounty OiflOial8
       le  aompenuted oa uluy basis, oan a County At-
       torney o h u g e4 oont* p er mlla fo r use o f h lr llto-
       mobile uhile attondltagJustlac Court ln the rulous
             morsble       Il. V. Pltnan,        pqo   P


                      J. P. Preolaot* la the oellntyt If so, QUI 1t be
r
                      tued   8s oort8 8g8lnrt ths defendant vhsn ooavlo-
                      tloar 18 had Or her vhat fund should it be pbld?'

                           8eotlon      40, lrtllok XVI of the ut4t* coLut1tut1on,
i            provlQ* I5 putt
                            "lo person -11    hold or lxoroleo, lt the
                      lm    tlJB8, nor. than OM olvll 0fSlor of oalolu-
                      aent,  exorpt that of jurtloe of the peaoe, oouaty
                      00mmi88lcaer, notuy     uVU0 urd postmaster, . . .
                      unlay ot?mrvlu lpeo% +lly provided herrin.
                      . . .
                           Vlth rderenor          to the foregoing    oonstltution81
             vlrlon     the 8U       eme Court    Of ‘LtXAs in   th   08se Of Oeal   V* G&p-
             son, et 81.. r 4 8. V. 365, uldr
                            .'. . . Doer this mesa that *IIlnounlbeat  obn
                      hold either   o? the oSilo*r nsmed, U    lt t& 88ae
                      my OthU OfflOO, OF the b 0~ 0dyhOid tV0
                      OfilO~8 T&M both ~8 8IBOIig    thO8e 8peOiiiOdq
             1I       de*lgnstedT Vo think the former is the proper
                      oozutruotlon.
                      u0ti0ttn6 0rZJ%0?f~&              2i%%ZoF~
                      l845,   ofl861,8ad of1866,uhfoh la the ram. in
                      lroh of thorn lnstrImmt8, @ad roads 88 follow8:
                      . . . It is alem the under thl8 rrot1on @I&y
                        ustloo OS the puse ml&at hold m0-r       offlo*.
                      H ovoll v* Vllaoo, 26 tu. 59. TLu offloe of jus-
                      tloe Of the peroe V8IImode sn 8xo*ptlon to the
                      gweralrtio,     an4tho lnforsnoe truathe us0 of
                      the r*rw ung       l la the pms*nt Constitution
                      rptLthe abro 3i tioorof other offiorr, 18 strong
                      thAt itV8s notw8Jit in8nyMnMr          toOhUge the
                      genubl rule, but rtsrolyto sate addltloaalu-
                                   Thb other ooprtruotlonwould ntsrlally
                      3ii$L        gener81 dr00t of tb      0v1*10& It
         -            Would ~OVbnt *Van 8 jUSti Of tG pabee from
                      holding my other offloe l    x o vpoam
                                                           t of those rpe-
                      olllly named, 8ad vould be 8 r8dioti dopsrtwe
                      frOa thb prOrislOM OS 8I.lrprbvloua OOiWltUtlOM
                      01th   1e *Am8lubjeot.   coIut1tutloll,l&g, Art1010
                      3, 8eotion 30. Ir the            l ti tlu provl*lon
    I                 in qw*tlon    had been 0          *e or jurtim of
    ,-
i“
,




    ganorsblr B. V. Pltmn, p-e       f


                               thme my hwe beon a o rdoubt o
          th 8
          pot F’
               z      lte*4
                     8onrtruotlanJ      but the romls 8re e x o ep   t
                       bnd they lndlobto thbt it V&S intended
          that'. &on     al&&t    lwtully hold my otfloe, and
          in 8dditlm   th e r eto lltbr    oi the oSSlae* enuwrst-


          ful4 hold too offloes 8t th* s8m tlxis,when both
          uuo ofrlo*r speoliloally   n8wd ia the seotlon.
          If ths tilrgatloas of the petition u-0 true, v*
          8re olrrrrlyof ths oplnlon th8t the &ppel&nt did
          not vsoate his ofrlos of oounty oomisrloner by
          aooepting thst oi asyor.   8uoh vo understandto
          hue born the ruling OS the oowt bolos. But, be-
          08uso ths 8ppe~sAt did notmke all     the SKmberb oi
          the ocdmni88ioner8~ oourt party to the suit, the
          jud&WAt lb 8f~1nabd~’ ,;

                 tii  deputwit   hbkivrltton  numerous oplnlo~r hold-
     lag that orrt~ln oountp offloialr a?e not prohibited br 18~
     fron holding the offloe Oi notary publle uhilo holding theta
     r**    otlve 0fri0*8. ~OIIOY~ QA the other hsnd, this deput-
     menr has nltkn     oplnlon8 hoidiry that OertUn aounty offlo*
     w* laooa tlbk with tha 0rri00 of notary publla ad that a
     psrron ho G if@ sash ofrloo oannot at the bus the     hold the
     office ai notuy publlo. Ta r     lxaaplo, it 1s held that the OS-
     ii08 of oouaty olerk ml/or deput oounty olerk ~8 lna
     ble rlth ths offloe of notmy pubL o uid thAt 8 person ho
     tha ofrloe of oount 81-k 8~&or daputy oount olerk oamot
     8t the e&w tlae hoId the offloe of notary pubL 08 This do-
          tment has held that the otflae of notrry pubUo and oounty
     #?rsuurer   &re aot lnoomp&tlbk aad thst the oounty trururer
     18 not prohlblted by 1811trae holding tha offloe of notary
     pad10 *hik h0idLng th0 0frl08 *r o0my trubw0r.            I~W thr
     purp0ser oi this Opinion we do not dmn it nroe88bry to enumer-
     ate or mention all the.opinions rsgudlng     your first auestlon.
                 In Vie0 0r the foregoing ruthorltlesyou uo rerpeot-
     Sully wlvlsedthet it.18 the oplnlan of thlr departnmkttbat
     the offloes   of oouaty lxUtor r**l*t~t oounty auditor,         ooun-
     ty treuwr      and 40 uty sheriff    ue not inooap8tlb,‘~t’$~~h.a
     ottloe of notary pu tUo and th a tl person ho1
                     oiiloer @an at the lme tlms leg*  2    y hold the
                                 All of the *boor mentioned orflolala
     Who 8~ duly ~uallfled    ~otarler    publie ary kpll     ohapge tba
     tees provided by law tor their rervloes as such vL n 8otlng
     in the 08pbOity o f l no ta r y publid.
                                                                         689




Iionorable   RI. V. Pitaan, page 4


            The oounty o??lofalr  of Fayette    County are   ooqpen-
r*ted   on an SAAwl   uluy   b8818.
          Vlth ~SfUWlOe t0 fOW *eOond MStiOA JOW OttOA-
Lion 18 dir-ted   to our Opinion No. 0-S 40, holding 'that the
oamlr~loners~ oourt of lkulthCounty vould have luthorlty to
feq
  footh
      rrle
ctyou tha oounty attorney rraronablo  neaossmy trweling ox-
                 ttendly justi oowtr 0r the oounty 01~3 that
 ho aethod o.? oompenut on of ruoh expenwr bllowed, ii any,
would bo for ths ~aPrtrrlonerr’ court to determlno irr their
eound dlroretlon.
            The rtrtutes   ar* lll*nt ** to the rste plr mile to
be alloved the aounty rttornsy.      Howover, in vlu of our Opin-
ion lo. O-3670 8nd Artlolo 38899, Seotlon (b), YerAM’       kmotat-
ud Cl~ll 8tatut*r, it is our 0 inloa that the oommlr8loners~
ciourt OS F8y*tt* County bar 8u?horlty to allow the oounty lt-
torney rearonable and ae1oers8ry traveling upwmer for attend-
ing jurtloe oourts 0r tbr oouty. The saount, and the aethod
Of OOiU&Nlt~tiOA or ruoh e     M ISllloud,    I? sny, would be ?or
the oamalssloners~oourtY o drtemlne        in their round dlrorrtlon.
Ilk olxpe~8e8
       h        o&not    la lly be taxed against ths dafuubat.
E?r uo h lxpe~~8 are al T owed by the oomnluloners~ oowt, ruoh
a:xpe~ur must be peld out of the offloars’ r*Ury fund in
atriot 00 llanoe vlth Iaction (b), Artlols 999, Vernon’s
bAOt8tad 98 itil dtatutar,
             ue enoloqe 8 oopy of ow   Opinion ioz Q-3670.
                                               Tours vsry truly
         J=mxlxl   JUN   2,   1963
                                       uTGttmEY GiElim       M   TExA8